NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

ORIGINAL PRINCIPAL AMOUNT:
$72,500

CONSIDERATION PAID at CLOSE:
$65,000

ISSUANCE DATE:
February 26, 2014

MATURITY DATE:
February 26, 2015

INTEREST RATE:

Twelve (12%) Percent

NOTE NO: COSR 1

FOR VALUE RECEIVED, Co-Signer, Inc., a Nevada corporation (the "Maker"), hereby
makes and delivers this Convertible Promissory Note (this "Note") in favor of,
GCEF Opportunity Fund, L.L.C., or its Assignees (the "Holder") and hereby agrees
as follows:

General Terms. The amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest ("Interest") on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Issuance Date
(the "Issuance Date") until the same becomes due and payable, upon the Maturity
Date or acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof).

 

This Note will become effective only upon execution by both parties and delivery
of the Consideration by the Holder (the "Effective Date"). The Original
Principal Amount is Seventy-Two Thousand Five Hundred ($72,500) Dollars plus
accrued and unpaid interest and any other fees. The Consideration is Sixty-Five
Thousand ($65,000) Dollars payable by wire (there exists a $7,500 original issue
discount (the "OID")). The Lender shall provide Sixty- Five Thousand ($65,000)
Dollars of Consideration upon closing of this Note.

Further, the Holder or its assigns, will receive, as additional consideration
Five (5,000,000) Million shares of the common stock of Co-Signer, Inc. (COSR).
This issuance is to occur within five (5) business days of the effective date of
this note.

 

 



 

ADDITIONAL CAVEAT MANDATES THAT, UNTIL SUCH TIME THAT THE LOAN IS REPAID IN
FULL, THE BORROWER MAY NOT BORROW ANY ADDITIONAL FUNDS FROM ANY OTHER LENDER,
WITHOUT PRIOR WRITTEN APPROVAL OF GCEF OPPORTUNITY FUND, LLC.

Unless otherwise agreed in writing by both parties, at no time will the Holder
convert any amount of the Note into common stock that would result in the Holder
owning more than 4.99% of the common stock outstanding.

The "Maturity Date" & "Call Feature". One Year from the Effective Date of the
consideration (the "Maturity Date") and is the date upon which the Principal Sum
of this Note, as well as any unpaid interest and other fees, shall be due and
payable. At any time after the initial Ninety (90) Days, the Holder shall have
the right to call the note, in whole or in part, with Ninety (90) Days written
notice.

If, for any reason the shares become ineligible for deposit into the DTC system
and are only eligible for Xclearing deposit before the actual conversion, an
additional 5% discount shall apply.

Interest Rate. A one-time interest charge of twelve (12%) percent ("Interest
Rate") shall be applied on the Issuance Date to the Original Principal Sum.
Interest hereunder shall be paid on the Maturity Date (or sooner as provided
herein) to the Holder or its assignee in whose name this Note is registered on
the records of the Company regarding registration and transfers of Notes in cash
or converted into Common Stock at the Conversion Price provided the Equity
Conditions are satisfied.

Conversion of Note. At any time between the February 25, 2014, (the "Issue
Date") and February 26, 2015, (the "Due Date"), unless previously repaid by the
Company, this Note shall be convertible into shares of Common Stock of the
Company, on the terms set forth in this Note. Conversion is the option of the
Holder, who may convert any or all available shares based upon any prepayment,
to be converted at the conversion rate of Fifty (50%) Percent of the average bid
side price in the Ten (10) Days preceeding the receipt of the Notice to Convert.
This is true for the entire term of the loan.

Conversion Delays. If Borrower fails to deliver shares in accordance with the
time frame stated above, Holder, at any time prior to selling all of those
shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Maker (under Holder's and Maker's expectations that any returned
conversion amounts will tack back to the original date of the Note). In
addition, for each conversion, in the event that shares are not delivered by the
fifth business day (inclusive of the day of conversion), a penalty of $2,000 per
day will be assessed for each day after the fifth business day (inclusive of the
day of the conversion) until share delivery is made; and such penalty will be
added to the Principal Sum of the Note (under Holder's and Maker's expectations
that any penalty amounts will tack back to the original date of the Note).

Piggyback Registration Rights. The Maker shall include on the next registration
statement the Maker files with the SEC (or on the subsequent registration
statement if such registration statement is withdrawn) all shares issuable upon
conversion of this Note. Failure to do so will result in liquidated damages of
25% of the outstanding principal balance of this Note, but not less than
$25,000, being immediately due and payable to the Holder at its election in the
form of cash payment or addition to the balance of this Note.

Default. The following are events of default under this Note: (i) the Borrower
shall fail to pay any principal under the Note when due and payable (or payable
by conversion) thereunder; or (ii) the Borrower shall fail to pay any interest
or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, IDST insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as "DTC Eligible" or the borrower's
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC.

2

 



Remedies. In the event of any default, the outstanding principal amount of this
Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Lender's election, immediately due and payable in cash at the Mandatory
Default Amount. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amount is either demanded or paid in full, whichever has a
higher VWAP, or (ii) 150% of the outstanding principal amount of this Note, plus
100% of accrued and unpaid interest, liquidated damages, fees and other amounts
hereon. Commencing five (5) days after the occurrence of any event of default
that results in the eventual acceleration of this Note, the interest rate on
this Note shall accrue at an interest rate equal to at least 18% per annum or
the maximum rate permitted under applicable law. In connection with such
acceleration described herein, the Lender need not provide, and the Borrower
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Lender may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and the Lender shall
have all rights as a holder of the note until such time, if any, as the Lender
receives full payment pursuant to this Section 8. No such rescission or
annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Lender's right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower's failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.

No Shorting. Lender agrees that so long as this Note from Borrower to Lender
remains outstanding, Lender will not enter into or effect "short sales" of the
Common Stock or hedging transaction which establishes a net short position with
respect to the Common Stock of Borrower. Borrower acknowledges and agrees that
upon delivery of a conversion notice by Lender, Lender immediately owns the
shares of Common Stock described in the conversion notice and any sale of those
shares issuable under such conversion notice would not be considered short
sales.

Assignability. The Borrower may not assign this Note. This Note will be binding
upon the Borrower and its successors and will inure to the benefit of the Lender
and its successors and assigns and may be assigned by the Lender to anyone of
its choosing without Borrower's approval.

Governing Law. This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to the
conflict of laws principles thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Florida or in the federal courts located in
Volusia County, in the State of Florida. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

Delivery of Process by Lender to Borrower. In the event of any action or
proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.

3

 



Attorney Fees. In the event any attorney is employed by either party to this
Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower's counsel.

Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

Wire Instructions:

Co-Signer, Inc.

Chase Bank
17870 Newhope Street
Suite 106

Fountain Valley, CA 92708
Routing #: 322271627
F/C Acct #; 520155057

(Remainder of this page left blank intentionally, signature page on next page)

4

 



Borrower:



Co-Signer, Inc.
8275 S. Eastern Ave.
Suite 200-661
Las Vegas, NV 89123
kurt@co-signer.com

 



GCEF Opportunity Fund, LLC
1000 Fifth Street
Suite 200
Miami, FL 33139

 

 

5

 



